              Case 1:01-cr-00977-GHW Document 27 Filed 07/22/20 Page
                                                                 USDC1 SDNY
                                                                       of 1
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC #:
        UNITED STATES DISTRICT COURT                             DATE FILED: 7/20/2020
        SOUTHERN DISTRICT OF NEW YORK

        __________________________________________
                                                  )
        YESSENIA MARIA RODRIGUEZ, Petitioner,     )
                                                  )
        -against-                                 )                      19-CV-9421 (GHW)
                                                  )
        UNITED STATES OF AMERICA, Respondent.     )                      01-CR-977-1 (GHW)
        __________________________________________)


                                                       ORDER
        GREGORY H. WOODS, United States District Judge:
               WHEREAS, Petitioner/Defendant Yesenia Rodriguez has filed a Motion to Withdraw
        Guilty Plea on the grounds that she received ineffective assistance of counsel in violation of her
        Sixth Amendment right and that her plea was therefore not knowingly and voluntarily entered
        (see ECF dkt. # 8); and
                WHEREAS, the Court has construed this pro se Motion as a Petition for a Writ of Error
        Coram Nobis brought pursuant to the All Writs Act, 28 U.S.C. § 1651(a) (see ECF dkt. # 10),
        see, e.g., United States v. Hernandez, 283 F. Supp. 3d 144, 150 (S.D.N.Y. 2018); and
                WHEREAS, the Government does not oppose the Petition;
               THEREFORE, it is hereby ORDERED that the writ of error coram nobis is GRANTED
        and the Defendant’s guilty plea and conviction in 01-cr-977-1 (GHW) are VACATED with
        prejudice.
                SO ORDERED.
                      20 2020
        Dated: July ____,

The Clerk of Court is directed to terminate the motions pending at Dkt Nos. 8 and 26 in Case No. 1:01-cr-977-1 (GHW) and to
close Case No. 19-cv-9421.

SO ORDERED.                                                                     _____________________________________
                                                                                       GREGORY H. WOODS
Dated: July 20, 2020                                                                  United States District Judge
